                                Exceptional Advocates Superior Results




                                        September 16, 2019

The Honorable Judge Emmet G. Sullivan
District Judge
E. Barrett Prettyman United States Courthouse
333 Constitution Ave NW
Washington, DC 20001

Re:      United States v. Rayful Edmond, Cr 89-162-01
         Sentencing Memorandum

Dear Judge Sullivan:

      After providing unprecedented assistance to the government for over twenty-four years,

Rayful Edmond III will appear before the Court on October 16, 2019 asking this Court to reduce

his sentence to twenty-six years incarceration. Mr. Edmond’s request is based, in part, on the

only government official to have participated in Mr. Edmond’s cooperation from the beginning,

Assistant United States Attorney (“AUSA”) John Dominguez. Since many of the details

surrounding Mr. Edmond’s cooperation are not documented, AUSA Dominguez is the only

person with a full working knowledge of the intricacies of this matter. His analysis of Mr.

Edmond’s cooperation is distinct. In 2015, AUSA Dominguez indicated to Mr. Edmond that the

appropriate sentence in light of his cooperation is a sentence of time-served. Time-served in

2015 would have been twenty-six years incarceration. Twenty-six years was appropriate in 2015.

Twenty-six years remains appropriate in 2019. The extent of Mr. Edmond’s cooperation has not

changed over the last four years. The only changed circumstance is that the USAO has chosen to

ignore AUSA Dominguez’s 2015 recommendation, notwithstanding the unique position from

which he based his insight.




                  20 S. CHARLES STREET, SUITE 901, BALTIMORE, MARYLAND 21201
                              OFFICE (410) 462-4529 FAX (410) 995-7200
    I.       Mr. Edmond will present evidence showing he provided unparalleled levels of
             cooperation in convicting more than one hundred individuals and investigating
             innumerable federal inmates
         A small portion of Mr. Edmond’s cooperation is public knowledge. The overwhelming

majority of the documentation regarding Mr. Edmond’s cooperation remains in custody and

control of the government. However, Mr. Edmond expects that the government will concede that

he began cooperating in 19941. Within days of the debriefing Mr. Edmond, government officials

recognized that his cooperation would constitute the intelligence coup of the decade – perhaps of

the century. The government officials were correct.


         Once Mr. Edmond began cooperating, it was clear that the government did not have the

resources to prosecute all of the persons against whom he provided inculpatory information.

Indeed, Mr. Edmond provided information for wiretap affidavits leading to the conviction of

over one hundred defendants. The number of wiretap affidavits based, in part, on Mr. Edmond is

so voluminous the government cannot determine an exact count. Since August 2018,

undersigned counsel has requested that the government provide the defense with the exact

number. The government has represented to counsel that it began searching the Washington

Field Office of the Federal Bureau of Investigation for this information. To date, the USAO has

been unsuccessful in locating the exact number of wiretap affidavits where Mr. Edmond


1
  Significantly, prior to June 2, 1998, Mr. Edmond assigned all contractual rights to a sentencing reduction to his
mother, Constance Perry. The government indicates Constance Perry’s sentence of 293 months was reduced to time-
served as a result of Mr. Edmond’s cooperation. Dkt. Entry 214 at 3. This assertion is incomplete, and therefore
inaccurate. Ms. Perry’s 293-month sentence had already been reduced in 1996 to 168 months after the United States
Court of Appeals for the District of Columbia Circuit ordered her to be resentenced in case number 1:89-cr-00162-
JGP-24. In other words, Ms. Perry’s 168-month (fourteen-year) sentence was reduced to time-served after she had
already served nearly nine years. This discrepancy is material in that it significantly reduces the benefit Ms. Perry
received as a result of Mr. Edmond’s cooperation. Ms. Perry received a twenty-eight-month reduction for Mr.
Edmond’s cooperation. This reduction is disproportionately small compared to the weight of Mr. Edmond’s
assistance.

After Ms. Perry was sentenced, Mr. Edmond continued formally cooperating for at least sixteen years after Ms.
Perry was resentenced.
provided information leading to an arrest and/or conviction. However, at this juncture, the

government concedes that Mr. Edmond’s cooperation regarding wiretap affidavits – alone – led

to the conviction of more than one hundred defendants.


         In addition to untold wiretap-based convictions, Mr. Edmond cooperated with the Office

of the Inspector General. Mr. Edmond expects to present evidence that this facet of his

cooperation led to substantial changes in the Bureau of Prison’s phone and visitation policies.


         Mr. Edmond expects to present evidence regarding two public trials where he testified on

behalf of the government, thereby placing his life in danger. In another trial, the defendant pled

guilty upon learning that Mr. Edmond would testify on behalf of the government. Even more,

Mr. Edmond expects to present evidence that he assisted the Metropolitan Police Department

regarding several “cold case” homicides.


         Mr. Edmond’s cooperation formally ended in approximately 2014. The following year,

AUSA Dominguez informally, but in writing, time-served was the appropriate sentence for Mr.

Edmond’s formal cooperation. Unofficially, Mr. Edmond provided information to the USAO

until 2018, when he filed the underlying Motion to Compel. Document 201.


   II.      This Court should take into account the procedural posture of this case when
            determining whether the government is relying on the extent of Mr. Edmond’s
            cooperation when recommending a forty-year sentence


    Notably, the USAO did not voluntarily file a Rule 35 in this case after he stopped formally

cooperating in 2014. After Mr. Edmond filed the underlying Motion to Compel in August 2018,

it inexplicably took the government until September 2019 to increase their formal

recommendation to forty years. This increase from 26 years (i.e., time-served in 2015) to 40

years begs the question as to what prompted change. A hearing on this matter should illuminate
the fact that there is no justification related to the extent of Mr. Edmond’s cooperation. It has not

taken the government four years to evaluate Mr. Edmond’s cooperation. His cooperation is as

exceptional today as it was when AUSA Dominguez indicated time-served was an appropriate

sentence in 2015.


    Regardless of how the government justifies the increased formal recommendation, a forty-

year sentence would constitute an unwarranted sentence disparity among defendants with similar

records who have been found guilty of similar conduct.


    III.      This Court should follow the government’s original indication that time-served
              is the appropriate sentence Mr. Edmond because violent leaders of vast criminal
              enterprises of received substantially less sentences
           In determining an appropriate sentence, a sentencing judge must be aware of “the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct.” 18 U.S.C.A. § 3553 (a)(6). This Court has the authority to

analyze the sentence of other cooperating defendants in fashioning the appropriate sentence in

this case.


           A comparison of Mr. Edmond to Salvatore “Sammy the Bull” Gravano is instructive in

analyzing similarly situated defendants. Both are leaders of criminal enterprises that provided

substantial assistance to the government. However, Mr. Gravano led a more widespread

organization for a longer period of time while personally participating in an astonishing number

of murders. Still, the government recommended a sentence considerably less than forty years in

Mr. Gravano’s case.


           Mr. Edmond was the leader of a four-year enterprise spanning from 1985 until April

1989. Mr. Gravano operated for thirteen years by the time he was indicted in United States v.
John Gotti, et al, 1:90-cr-01051-ILG-3. Moreover, Mr. Gravano operated within a vastly larger

and more entrenched enterprise, the Gambino family. The Gambino family has been reported to

be an organized crime family operating across the United States (based out of New York City)

since, at least, 1921. Mr. Gravano was a leader (“underboss”) of this long-standing enterprise.


           Mr. Gravano was charged with thirteen counts of racketeering, murder, illegal gambling,

loansharking, and obstruction of justice. Notably, Mr. Gravano was initially charged with three

murders. Once he made the decision to cooperate with the United States government in 1991, he

admitted to sixteen additional murders. During his career with the Gambino organized crime

family, he admitted to, inter alia, 19 murders, extortion, robberies, burglaries, and assaults2

before United States District Judge Leo Glasser. On or about September 26, 1994, Judge Glasser,

in accordance with the government’s recommendation, sentenced Mr. Gravano to five years.


           Both Mr. Edmond and Mr. Gravano’s cases have garnered extensive media coverage.

However, in contrast to Mr. Gravano, there is no meritorious argument that Mr. Edmond

participated in – or ordered – any violent crime against a person. Indeed, the government all but

concedes as much. See Dkt. Entry 224 at 4 (“Thus, as the Redacted Superseding Indictment, the

closing-argument transcript, and the defendant’s Presentence Report confirm, at the 1989 trial

the government did not adduce evidence of any violent crimes”). There was no evidence to

support such an allegation because, unlike Mr. Gravano, Mr. Edmond never participated as a

principal or aider and abettor in a murder. Accordingly, sentencing Mr. Edmond to 40 years

would constitute an unwarranted sentencing disparity between him and Mr. Gravano despite the




2
    Formally, Mr. Gravano pled guilty to one count of violating the RICO Act.
fact that both were high-profile leaders of criminal enterprises that provided invaluable

assistance to the government.


        Similarly, Alberto “Alpo” Martinez was arrested in Washington DC on or about

November 7, 1991. Mr. Martinez was the leader of a drug enterprise operating, at a minimum,

between New York and Northern Virginia. He was arraigned in the District of Columbia in

United States v. Alberto Martinez et al., 1:91-mj-00962-AK-1 the same day he was arrested.

Ultimately, he was charged with conspiracy to commit murder, various drug charges, and 14

counts of murder. Mr. Martinez shipped hundreds of kilograms of cocaine into Washington, D.C.

and paid Michael Perry (a hitman operating in the District of Columbia) to kill Michael Salters

on July 17, 1990. Upon information and belief, Mr. Martinez admitted to approximately ten

homicides while cooperating with the USAO. Nevertheless, upon information and belief, the

government recommended a thirty-five-year sentence for Mr. Martinez, the leader of a drug

enterprise that admitted to killing ten people. Conversely, the government admits there has been

no evidenced adduced that Mr. Edmond participated in any homicides. While there is a

commonality between Mr. Edmond and Mr. Martinez – they were both leaders of drug

enterprises – the difference in culpability is meaningful. Mr. Edmond, unlike Mr. Martinez – did

not increase his culpability by shooting and killing people. Unquestionably, Mr. Edmond should

not receive a higher sentence than “Alpo” Martinez.3



3
  Mr. Edmond would be remiss if he did not note that the government is asking that he receive a higher sentence
than convicted terrorist, Najibullah Zazi. Mr. Zazi pled guilty to conspiracy to use weapons of mass destruction and
conspiracy to commit murder in a foreign country in case number CR-09663 in the United States District Court For
The Eastern District of New York. Mr. Zazi plotted to execute suicide bombings on the New York City subway
system. After the government arrested Mr. Zazi, he cooperated and provided substantial assistance. Accordingly,
prosecutors recommended that he receive a ten-year sentence. Judge Raymond Dearie sentenced Mr. Zazi to ten
years. It is flabbergasting that the government recommends Mr. Edmond receive thirty years more incarceration than
an admitted terrorist. Potentially, with Mr. Zazi’s case, the government hopes to encourage more cooperators to
come forward with evidence of terrorist plots. Sending a message that cooperating with the government is
advantageous should be a government priority in Mr. Edmond’s case. However, the government’s current
    IV.      Conclusion


          Mr. Edmond expects that the October 16 hearing will prove that his cooperation was

unparalleled. The government should concede as much. While the government may choose to

rely on a simple recitation of the [impressive] statistics surrounding Mr. Edmond’s twenty-four

years of cooperation, Mr. Edmond will ask this Court to hear testimony in order to appreciate the

extent thereof. At the end of the hearing, an impalpable question will remain: why is the USAO

ignoring the only government official that has been involved in Mr. Edmond’s cooperation from

its commencement, AUSA John Dominguez. By ignoring the only prosecutor involved with Mr.

Edmond’s cooperation from the beginning, the government demonstrates that its

recommendation is based on reasons unrelated to the extent of Mr. Edmond’s cooperation.

Twenty-six years was an appropriate sentence in 2015. Twenty-six years4 remains the

appropriate sentence today.




                                          [Signature on next page]




recommendation sends the opposite message to would-be cooperators regarding narcotics investigations in the
District of Columbia. A forty-year sentence for Mr. Edmond would send a message to the community that a drug
dealer is less deserving of leniency than an admitted terrorist.
4
  The difference between a twenty-six year sentence and a time-served sentence is meaningful. Should this Court
sentence Mr. Edmond to twenty-six years, he has already served more than thirty years. The “extra” four years
should not credited against the instant case within the meaning of 18 U.S.C. § 3585(b)(2). Accordingly, Mr. Edmond
would have a colorable argument that he began serving his Pennsylvania sentence four years ago in case number
4:96-203 in the Middle District of Pennsylvania. Essentially, Mr. Edmond’s sentencing request seeks to put him in
the position in which he would have been had the government filed a timely Rule 35 in 2015 when the AUSA
Dominguez informed him that time-served was appropriate.
Respectfully submitted,


       DOWNS COLLINS, P.A.




__________________________
Jason G. Downs, Esq.
20 S. Charles Street, Suite 901
Baltimore, Maryland 21201
Office: (410) 462-4529
Fax: (410) 995-7200
Jason@downscollins.com
Counsel for Mr. Edmond
